Citation Nr: 1449008	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  08-26 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for Lambert-Eaton Myasthenic Syndrome, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 1968, with service in the Republic of Vietnam from May 1967 to April 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran now resides in Georgia, so the matter is now handled by the RO in Atlanta, Georgia.   

The July 2006 rating decision denied the Veteran's claim.  In October 2006, the Veteran filed a Notice of Disagreement.  38 C.F.R. § 20.201 (2014).  The RO issued a Statement of the Case (SOC) in June 2008 and the Veteran filed a timely substantive appeal, VA Form 9, in August 2008.  In the Form 9, the Veteran requested a hearing before the Board.  The requested hearing was conducted in October 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.  In March 2012, January 2013, and April 2014, the Board remanded these claims for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The preponderance of the evidence is against the finding that the Veteran has Lambert-Eaton Myasthenic Syndrome that had its onset in service or is etiologically related to any incident, disease, or exposure during the Veteran's active service.



CONCLUSION OF LAW

Lambert-Eaton Myasthenic Syndrome was not incurred in or aggravated by active service, to include as a result of exposure to herbicides.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in May 2006, prior to the initial adjudication of the Veteran's claims in July 2006, in which the RO advised the appellant of the evidence needed to substantiate his claims, to include on the basis of herbicide exposure.  This letter advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims, pursuant to the Court's holding in Dingess, supra. 

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable, relevant evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder. In particular, the Board notes that the RO obtained the Veteran's service treatment records and VA medical records. 

Additionally, the RO substantially complied with prior remand instructions.  As noted above, the claim was previously remanded in March 2012, January 2013, and April 2014.  The first remand required that the RO obtain a VA examination to determine the etiology of the Veteran's Lambert-Eaton Myasthenic Syndrome.  The examination was performed in March 2012 and the claim was then returned to the Board.  However, the Board found that the examination was inadequate; the examiner discussed only the etiology of the Veteran's Lambert-Eaton Myasthenic Syndrome as it pertained to amyotrophic lateral sclerosis (ALS).  Specifically, the examiner found that Lambert-Eaton Myasthenic Syndrome was not related to ALS.  Thus, in January 2013, the Board again remanded the claim to obtain an addendum opinion which addressed the potential link between the Veteran's Lambert-Eaton Myasthenic Syndrome and his period of service, to include his exposure to herbicides therein.  In January 2013, an opinion was obtained.  Finally, in April 2014, the Board remanded the Veteran's claim because the Veteran's representative specifically requested AOJ consideration of newly-submitted evidence.  The claim was returned to the RO/AOJ and another Supplemental SOC was issued in September 2014.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the Veteran's representative asked specific questions directed at identifying whether the Veteran met the criteria for service connection. The VLJ specifically sought to identify pertinent evidence not currently associated with the claims file, and the Veteran also volunteered his treatment history and the evidence and research he and his wife had obtained.  Accordingly, the Veteran is not shown to be prejudiced on this basis. 

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that no further action pursuant to Bryant is necessary.

The evidence of record provides sufficient information to adequately evaluate the claims. Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

The specific statute pertaining to claimed Agent Orange exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant thereto stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  This regulation was amended effective August 31, 2010. 75 Fed. Reg. 53202 (August 31, 2010).

Effective August 31, 2010, 38 C.F.R. § 3.309(e) provides that presumptive service connection based on Agent Orange exposure is available for the following diseases: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

Applicable regulations also provide that a Veteran who served on active duty in Vietnam during the Vietnam era (from January 9, 1962, through May 7, 1975) is presumed to have been exposed to Agent Orange or similar herbicide.  38 C.F.R. § 3.307(a)(1)(6)(iii).  The Board notes that the Veteran served on active duty from November 1966 to November 1968 and that VA has verified the Veteran's service in the Republic of Vietnam.  The Veteran is therefore presumed to have been exposed to Agent Orange.

The Board notes that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 2007). 

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). Thus, the fact that the veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude him from establishing service connection as he may, in the alternative, establish service connection by way of proof of actual direct causation.

In the case at hand, the Veteran has claimed that there is a causal relationship between his in-service exposure to Agent Orange and his Lambert-Eaton Myasthenic Syndrome.  The Board observes that Lambert-Eaton Myasthenic Syndrome is not listed as being entitled to presumptive service connection based on Agent Orange exposure.  Thus, the Veteran's Lambert-Eaton Myasthenic Syndrome is not entitled to presumptive service connection based on exposure to Agent Orange, and service connection based on Agent Orange exposure must be denied. 

The Board will next determine whether the Veteran is entitled to direct service connection for Lambert-Eaton Myasthenic Syndrome.  Consideration of entitlement to direct service connection will include the question of whether the evidence of record demonstrates an actual, direct link between Lambert-Eaton Myasthenic Syndrome and the Veteran's in-service herbicide exposure.

The Veteran's service treatment records do not indicate any problems associated with the Veteran's current Lambert-Eaton Myasthenic Syndrome.  Furthermore, the Veteran does not contend that the disease is related directly to his period of service.  By his own admission, the Veteran was first diagnosed with the disease in 1987.  

A June 2006 VA treatment note indicates that the Veteran's physician noted that, given the unusual nature of Lambert-Eaton Myasthenic Syndrome, an Agent Orange examination may be helpful.  Specifically, the physician noted that although she had "no strict facts" on which to base her questioning of Lambert-Eaton Myasthenic Syndrome in relation to Agent Orange, given the fact that Lambert-Eaton Myasthenic Syndrome is "very unusual," the Veteran may want to have the issue explored on an examination for Agent Orange.   

The Veteran and his wife testified at his October 2011 hearing that they believe there is a link between his Lambert-Eaton Myasthenic Syndrome and his exposure to herbicides during service.  The Veteran testified that the first time he had considered claiming the condition was when he had been told by his VA physician that the condition was very rare.  Furthermore, the Veteran's wife went on to discuss the research she had done regarding the incidence of Lambert-Eaton Myasthenic Syndrome and its potential link to herbicide exposure.  The Veteran's wife indicated that her research included information providing a link between the causative factors of ALS and those of Lambert-Eaton Myasthenic Syndrome.  Thus, the Veteran's wife explained to the undersigned that there may be a link between the two diseases.  

The Veteran was first afforded a VA examination concerning a potential link between his Lambert-Eaton Myasthenic Syndrome and his period of service, to include herbicide exposure, in March 2012.  During the examination, the Veteran reported that he began to notice weakness in his legs in 1984 when he was playing with his two daughters.  Then, sometime during 1987, the Veteran reported that he developed significant weakness in his arms and legs such that he required assistance from his family members to get around.  He then began going to Memorial Hospital in Savannah, where he was hospitalized for one week with no diagnosis.  He was then referred to a neurologist and he was admitted to the Augusta VA medical center where he received a diagnosis of Lambert-Eaton Myasthenic Syndrome.  At that time, he began rehabilitation and was put on trials of various medications.  The Veteran told the examiner that he is on medication issued by the Savannah VA medical center, but that his main medications are issued by the VA medical Center in Augusta, per the instructions of his neurologist whom he sees on an annual basis.  

In providing his opinion, the examiner noted the Veteran's research regarding a link between Lambert-Eaton Myasthenic Syndrome and ALS.  The examiner noted that some of the Veteran's research shows that there are antibodies to one of the calcium channels for acetacholine that is found in ALS similar to the antibodies found with Lambert-Eaton Myasthenic Syndrome.  The examiner noted that he had reviewed copies of all of the studies the Veteran had submitted.  The examiner explained that he did additional research on the topic of Agent Orange with regard to Lambert-Eaton Myasthenic Syndrome and ALS.  The examiner noted that the definitive etiology for either Lambert-Eaton Myasthenic Syndrome or ALS is unknown.  He noted that there is a "strong autoimmune component" for Lambert-Eaton Myasthenic Syndrome, and he indicated that the literature presented by the Veteran suggests that the calcium channel for transmission for the acetacholine is blocked similarly for both Lambert-Eaton Myasthenic Syndrome and ALS.  However, he noted that while there is testing available that shows that when antibodies to the voltage gated calcium channels is strongly positive, it is indicative for the Lambert-Eaton Myasthenic Syndrome.  But, no similar test exists for ALS.  Furthermore the examiner pointed out the different outcomes from Lambert-Eaton Myasthenic Syndrome and ALS.  He noted that the outcome for ALS is universally fatal over the course of a couple of months to a few years, with progressive destruction of neural tissue.  However, he stated that Lambert-Eaton Myasthenic Syndrome is an indolent disease process with the inability of the synapses of the nerve to muscle to produce adequate amounts of acetylcholine for proper nerve stimulation of the muscles.  Finally, he noted that the etiology of Lambert-Eaton Myasthenic Syndrome, though considered an autoimmune disease, is unknown.   Thus, the examiner opined that it is less likely than not that the Veteran's Lambert-Eaton Myasthenic Syndrome is related to the diagnosis of ALS. 

The examiner did not discuss whether the Veteran's Lambert-Eaton Myasthenic Syndrome is causally related to the Veteran's time in service, to include his exposure to herbicides; thus, the Veteran's appeal was remanded in January 2013 for an addendum opinion.  

An addendum VA opinion was offered in January 2013.  The examiner explicitly noted that he had reviewed the claims file, the Veteran's VA treatment records, and the information submitted by the Veteran.  The examiner opined that it is less likely than not that the Veteran's Lambert-Eaton Myasthenic Syndrome is causally or etiologically due to service, to include exposure to herbicides.  

In support of his opinion, the examiner explained that Lambert-Eaton Myasthenic Syndrome is a rare disorder and that its true incidence is unclear.  The examiner noted a population-based study from a region of Holland with 1.7 million inhabitants; there were 10 cases of Lambert-Eaton Myasthenic Syndrome identified over a 9 year period, and only 3 of those occurred without the person also having lung cancer.  The examiner explained that in trying to find case studies involving Vietnam veterans, he could not find an increased number of cases among those veterans.  He went on to explain that, given the rarity of the disease, even a small number of cases would be sufficient to establish a significant risk, as was the case with ALS.  The examiner noted that he could not find any statistical evidence that Lambert-Eaton Myasthenic Syndrome occurs more frequently in Vietnam veterans.    

With regard to the studies and materials provided by the Veteran, the examiner explained that the articles stated that the antibodies to the voltage gated calcium channels are a possible cause of sporadic ALS and that they are a commonly accepted mechanism that causes Lambert-Eaton Myasthenic Syndrome.  However, the examiner noted that these articles were from the early 1990s and that subsequent studies failed to substantiate the theory supported by the articles and studies.  The examiner also noted that that the detection of anti-voltage gated calcium channel antibodies is not used to diagnose ALS.  Finally, the examiner stated that he could find no other evidence suggesting a similar pathogenesis between the two "clinically dissimilar diseases."  The examiner went on to explain that he found no articles on dioxin causing disruption of the voltage gated calcium channels or other factors that could lead to Lambert-Eaton Myasthenic Syndrome.  In sum, the examiner opined that the Veteran's Lambert-Eaton Myasthenic Syndrome is less likely than not due to service and/or exposure to herbicides. 

The Board notes that the Veteran and his representative contend that the examination and the opinion proffered are inadequate.  Specifically, the Veteran's representative stated in the September 2013 Informal Hearing Presentation that the examiner was an internal medicine physician and that he is "not qualified to opine" on neurological relationships.  

The Board notes that there are conflicting opinions of record insofar that the June 2006 treatment note indicated a potential link between the Veteran's Lambert-Eaton Myasthenic Syndrome and the two VA examiners opined that the Veteran's Lambert-Eaton Myasthenic Syndrome is not related to service.  However, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that, taken together, that the March 2012 and January 2013 VA examiners' opinions to be highly probative.  The examiners are physicians who are qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  At the outset, the Board notes that the VA examiner who conducted the March 2012 examination based his opinion on a thorough review of the evidence in the claims file as well as an examination of the Veteran.  He discussed, at length, the Veteran's contentions with regard to the etiology of his Lambert-Eaton Myasthenic Syndrome.  The January 2013 examiner also thoroughly reviewed the claims file, including the documents submitted by the Veteran.  He supported his opinion through citation to the Veteran's pertinent medical history and all of the supporting documents supplied by the Veteran.  Additionally, both of the examiners went on to do additional research, and they cited to several studies regarding the etiology, diagnosis, and prevalence of this disease.  For these reasons, the Board finds that the examiners' opinions, taken together, are highly probative to the question at hand.

By contrast, he Board notes that the June 2006 note that indicated a potential link between the Veteran's Lambert-Eaton Myasthenic Syndrome and his presumed exposure to herbicides is speculative in nature and not based on any specific facts.  The physician did not provide a rationale for believing that there may be a link, other than to note the "autoimmune processes" that are involved with hypothyroidism and Lambert-Eaton Myasthenic Syndrome.  The Court has held that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In this case, given the speculative nature of the VA treating physician's opinion, and the lack of evidence upon which to base the opinion reached, the Board assigns less probative weight to her opinion, and the notation cannot provide the basis upon which the Veteran's claim is granted.

The Board recognizes the research and submission of evidence relating some of the characteristics of ALS to Lambert-Eaton Myasthenic Syndrome that the Veteran and his wife submitted to the Board and discussed at the Board hearing.  However, while ALS is considered a presumptive chronic disease under C.F.R § 3.309(a), it is not considered a presumptive disease associated with exposure to herbicides under C.F.R. §3.309(d).   Therefore, any connection between the two diseases does not help to satisfy the nexus requirement between the Veteran's current Lambert-Eaton Myasthenic Syndrome and his period of service, to include presumed exposure to herbicides.  Furthermore, under C.F.R. § 3.309(a), the regulation requires that the disease subject to the presumption manifest in service or to a compensable degree in the applicable time limits under C.F.R. §3.307.  In the case of ALS, which is considered a presumptive chronic disease under C.F.R. § 3.309(a), a Veteran seeking service connection must show that the disease was either incurred in service or manifested to a compensable degree within 1 year of separation.  Thus, even if the Board were to concede that the diagnosis of Lambert-Eaton Myasthenic Syndrome is substantially similar to ALS, and consider granting service connection under 38 C.F.R. § 3.309(a), there is no evidence, and the Veteran does not contend, that the disease occurred in service or manifested to a compensable degree within 1 year of separation.

In addition, the Board notes the Veteran's and his wife's lay contentions regarding a link between his Lambert-Eaton Myasthenic Syndrome and herbicide exposure.  However, to the extent that the Veteran and his wife believe that his Lambert-Eaton Myasthenic Syndrome is due to service, as lay persons, they are not shown to possess any specialized training in the medical field.  The Veteran's and his wife's opinions as to the etiology of his Lambert-Eaton Myasthenic Syndrome is not competent medical evidence, as such question requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  Thus, the persuasive value of his lay contentions is low because the overall factual picture is complex.  As noted in both VA examinations, Lambert-Eaton Myasthenic Syndrome is very rare and its etiology is unknown.  Given the lack of a presumptive nexus between herbicides and Lambert-Eaton Myasthenic Syndrome or any conclusive studies linking the disease to herbicide exposure, the Board finds the Veteran's and his wife's lay contentions are not sufficient to provide a nexus between the Veteran's low Lambert-Eaton Myasthenic Syndrome and his active duty service, to include his presumed exposure to herbicides.  As the evidence does not show the Veteran or his wife had expertise in medical matters, the Board concludes that their opinions as to the etiology of his Lambert-Eaton Myasthenic Syndrome is not competent and therefore is not probative evidence.

In short, the Board concludes that the preponderance of the evidence is against granting entitlement to service connection for Lambert-Eaton Myasthenic Syndrome on a direct basis (to include as directly related to Agent Orange exposure) or on a presumptive basis based on verified exposure to Agent Orange. As the evidence preponderates against the claim, the benefit-of-the-doubt doctrine is inapplicable, and service connection for a prostate disability must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Service connection for Lambert-Eaton Myasthenic Syndrome, to include as due to herbicide exposure, is denied. 
 


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


